MEMORANDUM **
Derrick George Wynter, a native and citizen of Jamaica, appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2241 habeas corpus petition. Wynter was convicted in Arizona state court of transportation of marijuana for sale and sentenced to three years imprisonment. He was ordered removed because he had been convicted of an aggravated felony. Following his release from Arizona state prison he was detained by the Immigration and Naturalization Service (INS), and in December 2002 he filed a petition for a writ of habeas corpus challenging his continued detention pending removal. The district court denied the petition and Wynter appeals.
We dismiss Wynter’s appeal as moot, because Wynter is no longer in detention. He was removed to Jamaica on December 11, 2004. Wynter’s petition requested only release from INS custody, and “[bjecause he has been released, there is no further relief we can provide.” Picrin-Peron v. Rison, 930 F.2d 773, 776 (9th Cir.1991).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.